COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-150-CV
MARY
A. RUSSELL                                                              APPELLANT
 
                                                   V.
 
FEDERAL
HOME LOAN MORTGAGE CORPORATION                     APPELLEE
 
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On September 15, 2006, we notified appellant that her brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated that we would dismiss
the appeal for want of prosecution unless the appellant or any party desiring
to continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  October 5, 2006
 




[1]See Tex. R. App. P. 47.4.